Case 2:20-cv-00304-JES-NPM Document 20 Filed 10/26/20 Page 1 of 8 PageID 135



                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                             FORT MYERS DIVISION

AROUND    THE   CLOCK    A/C
SERVICE,   LLC,  a   Florida
limited liability company,

           Plaintiff/Counter
           Defendant,

v.                                       Case No:    2:20-cv-304-FtM-29NPM

PROQUEST, INC.,     a     Florida
corporation,

           Defendant/
           Counterclaimant.



                               OPINION AND ORDER

     This matter comes before the Court on review of plaintiff’s

Motion   for   Judgment       on   the   Pleadings     (Doc.     #15)   as   to   the

Counterclaim, filed on September 30, 2020.                   Defendant filed an

Opposition (Doc. #16) on October 14, 2020, and plaintiff filed a

Reply (Doc. #18) on October 21, 2020.                For the reasons set forth

below,   the   motion    is    granted     with     leave   to   file   an   amended

counterclaim.

                                          I.

     Plaintiff Around the Clock A/C Service, LLC is a Florida

limited liability company in the business of providing, inter alia,

air conditioning installation, maintenance, and repair services.

(Doc. #1, ¶¶ 4, 9.)       In 2009, plaintiff adopted its “YOUR WIFE IS
Case 2:20-cv-00304-JES-NPM Document 20 Filed 10/26/20 Page 2 of 8 PageID 136



HOT” trademark “to identify its installation and repair of air

conditioning apparatus services,” and distinguish its services

from those of other providers.        (Id. ¶ 10.)         In 2017, plaintiff

registered a trademark for the phrase with the Florida Division of

Corporations.    (Doc. #1-2, p. 16.)

       On April 24, 2020, plaintiff filed a two-count Complaint

against defendant Proquest, Inc., a Florida corporation.               (Doc.

#1.)   The Complaint alleges defendant is infringing on plaintiff’s

trademark by using the phrase “Is your wife hot?” to promote its

air conditioning services.         (Id. ¶¶ 21-24.)        Plaintiff asserts

claims for (1) false designation of origin in violation of 15

U.S.C. § 1125, and (2) trademark infringement in violation of

section 495.131, Florida Statutes.        (Id. pp. 8-10).

       On June 10, 2020, defendant filed its Answer to Complaint,

Affirmative Defenses, Counterclaim and Jury Demand. (Doc. #6.)

Defendant generally denied the allegations in the Complaint, and

raised eleven affirmative defenses.            Defendant also set forth a

Counterclaim     which   alleged    plaintiff      obtained    its    Florida

trademark   by   fraud   in   violation   of    section    495.121,   Florida

Statutes.      (Id. pp. 7-11.)      The Counterclaim alleges that in

applying for the trademark, plaintiff’s owner and representative

declared that to the best of his knowledge, “no other person except

a related company has registered this mark in this state or has

the right to use such mark in Florida.”               (Id. p. 10.)       The



                                     2
Case 2:20-cv-00304-JES-NPM Document 20 Filed 10/26/20 Page 3 of 8 PageID 137



Counterclaim further alleges this was a fraudulent representation

because at the time of the application a Texas corporation had a

federal trademark registration for YOUR WIFE IS HOT.            (Id. p. 11;

Doc. #6-1, p. 14.)        A copy of the Texas corporation’s federal

trademark, indicating the phrase was registered in October 2015,

was attached as an exhibit to the Answer.              (Doc. #6-1, p. 14.)

The Counterclaim asserts that because the Florida trademark was

registered using a material misrepresentation, it was fraudulently

procured in violation of section 495.121, Florida Statutes.            (Doc.

#6, p. 11.)

      On July 1, 2020, plaintiff filed an Answer to Counterclaim.

(Doc. #7.)    The Answer to Counterclaim acknowledged plaintiff had

notice of the federal trademark, but asserted the trademark was

dated years after plaintiff began using YOUR WIFE IS HOT in Florida

and that it related to activity outside of Florida.             (Id. p. 2.)

Plaintiff continued to assert that it was the only person with the

right   to   use   the   phrase   in   Florida   and   that   there   was   no

misrepresentation in the Florida application process.           (Id. pp. 2-

3.)

      Plaintiff now argues the Court should grant it judgment on

the pleadings with regards to the section 495.121 Counterclaim

because (1) defendant has failed to allege sufficient facts to

state a claim, and (2) the exhibits attached to the pleadings

establish that the claim fails as a matter of law.              (Id. pp. 4-



                                       3
Case 2:20-cv-00304-JES-NPM Document 20 Filed 10/26/20 Page 4 of 8 PageID 138



7.)      Since the Court agrees with the first argument, it is

unnecessary to address the second at this time.

                                          II.

     A. Legal Standard

       The Federal Rules of Civil Procedure provide that “[a]fter

the pleadings are closed-but early enough not to delay trial-a

party may move for judgment on the pleadings.”                     Fed. R. Civ. P.

12(c).     “Judgment on the pleadings is appropriate when there are

no    material     facts    in    dispute,     and    judgment    may    be    rendered

by considering the substance of the pleadings and any judicially

noticed facts.”       Hawthorne v. Mac Adjustment, Inc., 140 F.3d 1367,

1370 (11th Cir. 1998) (citations omitted). When reviewing a motion

for judgment on the pleadings, the court must view the facts in a

light most favorable to the nonmoving party.                      Id. at 1370.        A

judgment on the pleadings can be granted only if the nonmoving

party can prove no set of facts which would allow it to prevail.

Palmer & Cay, Inc. v. Marsh & McLennan Cos., Inc., 404 F.3d 1297,

1303 (11th Cir. 2005) (citations omitted).

     B. Analysis

       Defendant     argues       that   because      plaintiff   had    actual     and

constructive       notice    of    the   Texas       corporation’s      2015    federal

trademark for YOUR WIFE IS HOT, a material misrepresentation was

made when plaintiff’s owner declared that no other person had the

right to use the trademark in Florida.                    Thus, the Counterclaim



                                           4
Case 2:20-cv-00304-JES-NPM Document 20 Filed 10/26/20 Page 5 of 8 PageID 139



alleges, plaintiff’s registration of the trademark in Florida was

obtained in violation of section 495.121, Florida Statutes.            This

statute provides:

     Any person who shall for herself or himself, or on behalf
     of any other person, procure the filing or registration
     of any mark with the Department of State under the
     provisions hereof, by knowingly making any false or
     fraudulent representation or declaration, verbally or in
     writing, or by any other fraudulent means, shall be
     liable to pay all damages sustained in consequence of
     such filing or registration, and for punitive or
     exemplary damages, to be recovered by or on behalf of
     the party injured thereby in any court of competent
     jurisdiction.

§ 495.121, Fla. Stat.

     Plaintiff responds that defendant’s Counterclaim fails to

state a claim because it fails to allege that Florida’s Division

of    Corporations      “reasonably       relied    [on]     an    alleged

misrepresentation by Plaintiff in issuing Plaintiff’s trademark

registration.”       (Doc. #15, p. 5.)       The Counterclaim fails to

include any reasonable reliance language, and therefore the Court

first must determine whether reasonable reliance is an element of

a section 495.121 claim.

     Nothing    in   section   495.121,   Florida   Statutes,     expressly

requires reasonable reliance by the Florida Department of State,

and there does not appear to be any Florida appellate authority

describing the elements of such a cause of action.                However,

section 495.121 is substantially similar to section 1120 of the

federal Lanham Trademark Act, which provides:



                                      5
Case 2:20-cv-00304-JES-NPM Document 20 Filed 10/26/20 Page 6 of 8 PageID 140



       Any person who shall procure registration in the Patent
       and Trademark Office of a mark by a false or fraudulent
       declaration or representation, oral or in writing, or by
       any false means, shall be liable in a civil action by
       any person injured thereby for any damages sustained in
       consequence thereof.

15 U.S.C. § 1120.     To properly allege fraud in the procurement of

a federal trademark under this provision, a plaintiff must plead,

inter alia, reasonable reliance on the misrepresentation.           United

Phosphorus, Ltd. v. Midland Fumigant, Inc., 205 F.3d 1219, 1226

(10th Cir. 2000) (citation omitted); Silva v. Swift, 2017 WL

9249214, *5 (M.D. Fla. Dec. 12, 2017) (citation omitted).               The

Florida Legislature has stated:

       The intent of this chapter is to provide a system of
       state     trademark    registration    and    protection
       substantially consistent with the federal system of
       trademark    registration  and   protection  under   the
       Trademark Act of 1946, as amended. To that end, the
       construction given the federal act should be examined as
       persuasive authority for interpreting and construing
       this chapter.

§ 495.181, Fla. Stat.       Given the similarity of the statutes and

the absence of contrary authority, the Court finds that a third

party must allege, and ultimately prove, reasonable reliance on

the misrepresentation in order to establish a claim under section

495.121, Florida Statutes.

       Having determined that reasonable reliance is an element of

a section 495.121 claim, the Court turns to plaintiff’s argument

that   the   Counterclaim   fails   to   sufficiently   allege   Florida’s




                                     6
Case 2:20-cv-00304-JES-NPM Document 20 Filed 10/26/20 Page 7 of 8 PageID 141



Division   of    Corporations    reasonably       relied    on      any    alleged

misrepresentation.       (Doc. #15, pp. 4-5.)

      In the Counterclaim, defendant alleges “[u]pon information

and   belief”   that    plaintiff    had   actual    notice      of    the     Texas

corporation’s federal registration, and nonetheless declared in

the Florida trademark application that no other “person” had the

right to use the trademark in Florida.            (Doc. #6, pp. 10-11.) As

such, defendant alleges plaintiff “obtained its Florida trademark

registration     as     a   result   of    a     material     and      fraudulent

representation to [the] Registration Section of the Division of

Corporations.”        (Id. p. 11.)   Because a section 495.121 claim is

premised upon fraud, the heightened pleading standard of Rule 9(b)

applies. Mandala v. Tire Stickers, LLC, 19-14416, 2020 WL 5814496,

*4 (11th Cir. Sept. 30, 2020).

      The Court finds that the Counterclaim fails to allege the

Division   of    Corporations    reasonably      relied     upon      plaintiff’s

alleged    misrepresentation,        and       therefore     the       claim     is

insufficiently pled under Rule 9(b).             Premier Organics, Inc. v.

Blue Mountain Organics, 2009 WL 10701235, *4 (N.D. Ca. Nov. 13,

2009) (“[D]efendant has not alleged that the PTO relied on the

false representations in awarding the trademark registration and

that damages resulted from the fraudulent registration.                   Defendant

therefore has not sufficiently pled fraudulent procurement of a

trademark with the required particularity under FRCP 9(b) because



                                      7
Case 2:20-cv-00304-JES-NPM Document 20 Filed 10/26/20 Page 8 of 8 PageID 142



all of the required factors are not properly alleged.”).            Because

defendant’s section 495.121 claim is insufficiently pled, it must

be dismissed. 1   Defendant will be given the opportunity to correct

this pleading defect, if it is able to do so.

     Accordingly, it is now

     ORDERED:

      1. Plaintiff’s Motion for Judgment on the Pleadings (Doc.

         #15) is GRANTED.

      2. Defendant’s Answer to Complaint, Affirmative Defenses,

         Counterclaim    and   Jury   Demand   (Doc.   #6)   is   dismissed

         without prejudice to filing an amended counterclaim within

         FOURTEEN (14) DAYS of this Opinion and Order.

     DONE AND ORDERED at Fort Myers, Florida, this           26th    day of

October, 2020.




Copies:
Parties of record


     1  The Court’s determination that the Counterclaim is
insufficiently pled and must be dismissed moots plaintiff’s
alternative argument that an exhibit to the pleadings conclusively
refutes any reasonable reliance allegation. (Doc. #6, pp. 5-7.)
However, plaintiff may re-raise this issue if defendant files an
amended section 495.121 claim that otherwise meets the relevant
pleading requirements.



                                      8
